DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the request for continued examination filed on July 6, 2022.
Claims 1, 11, 12, 22, and 23 have been amended and are hereby entered.
Claims 1–23 are currently pending and have been examined.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 6, 2022 has been entered.
Response to Amendment
The amendment filed June 8, 2022 has been entered.  Claims 1–23 remain pending in the application.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 22 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 22 is an apparatus claim that claims a user in line 3.  Thus, claim 22 is directed to a human organism.

Claims 1–23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–11 are directed to a process (“A method”), and claims 12–23 are directed to a machine (“An apparatus” and “A system”).  Thus, claims 1–21 and 23 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–23, however, are directed to an abstract idea without significantly more.  For claim 23, the specific limitations that recite an abstract idea are:
receive information regarding at least start date delays, duration increases and cost overruns for at least one project of the portfolio of projects;
determine at least one cluster for the at least one project from the received information regarding at least the start date delays, duration increases and cost overruns for the at least one project of the portfolio of projects by grouping results of performance metrics that are based on a comparison of at least one historical plan with actual performance outcomes;
creating a statistical representation for each of the clusters of the at least one project of the portfolio of projects, including at least pessimistic, expected and optimistic values for each of the clusters;
predicting a performance of the portfolio of projects using information regarding the statistical representation of the clusters of the at least one project of the portfolio of projects; and
allocating resources for the performance of the portfolio of projects based on the performance prediction.
The claims, therefore, recite predicting project performance through a statistical representation, which is the abstract idea of mathematical concepts because they recite a mathematical relationship.  This is further evidenced by specification paragraphs 37–40 and specification figure 5, which indicate that the statistical representation recited in the claims relates to a mathematical correlation of the clusters based on historical data.  The claims also recite grouping performance metrics and allocating resources based on a prediction, which is the abstract idea of mental processes because they recite observations and evaluations that could be performed in the human mind.
The judicial exception recited above is not integrated into a practical application.  The additional elements of the claims are various generic technologies and computer components to implement these abstract ideas (“machine modelling”, “machine learning modelling”, “Monte Carlo simulations”, “graphical display”, “machine learning module”, “distribution module”, “predictor module”, “processor”, and “memory”).  These additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to receive project data, make a prediction, and allocate resources.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in combination are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Thus, claim 23 is not patent eligible.
Independent claims 1 and 12 are rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent system claim 23.  There are no additional elements recited in these claims other than the generic computer parts discussed above.  The only differences are that the steps of claim 23 are implemented by a method in claim 1 and performed by an apparatus in claim 12.  Thus, because the same analysis should be used for all categories of claims, claims 1 and 12 are also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–11 and 13–22 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2, 3, 13, and 14, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the prediction recited in claims 1 and 12 by further specifying how the information is obtained—“received from an administrator”, and “automatically determined using at least one of machine modeling and historical data”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  Claims 3 and 14 do introduce more specific technology—automatically determining the information using machine learning modeling—but again, this is merely being used as a generic tool to implement the abstract idea above.  The machine modeling only provides an alternative means for analyzing the project information, rather than creating any type of improvement to the technology itself.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 4, 9, 15, and 20, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the prediction recited in claims 1 and 12 by further specifying how the clusters are determined—“using unsupervised machine learning modeling” and “using supervised learning modeling to determine multi-class classification”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These claims do introduce more specific technology, machine learning and supervised learning modeling, but again, these are merely being used as generic tools to implement the abstract idea above.  The modeling processes only provide alternative means for determining the predictions, rather than creating any type of improvement to the technology itself.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 5, 7, 16, and 18, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the prediction recited in claims 1 and 12 by further specifying how it is made—“by determining a probability distribution” and “using Monte Carlo simulations”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  Claims 7 and 18 do recite using Monte Carlo simulations, but again, this is also merely being used as a tool to predict the project performance. These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 6 and 17, the additional recited limitations of these claims merely further narrow the abstract idea discussed in claims 5 and 16 above.  These dependent claims only narrow the probability distribution recited in claims 5 and 16 by further specifying how it is determined—“using at least one of a triangular distribution model, a normal distribution model, and a uniform distribution model”.
For claims 8 and 19, the additional recited limitations of these claims are merely directed to an abstract idea.  These dependent claims only recite determining a correlation factor for the prediction, which is the abstract idea of mathematical concepts because they recite a mathematical relationship.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 10 and 21, the additional recited limitations of these claims are merely directed to an abstract idea.  These dependent claims only recite normalizing and scaling the information received, which is the abstract idea of mathematical concepts because they recite mathematical calculations.
For claims 11 and 22, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite displaying the predicted performance results.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data outputting, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
Response to Arguments
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments (Remarks, page 8, ¶ 4–page 9, ¶ 3) filed June 8, 2022, with respect to claims 12–21 and 23 have been fully considered and are persuasive.  The rejections of claims 12–21 and 23 under 35 U.S.C. 101 for being directed to a human organism have been withdrawn. 

Applicant’s additional arguments filed on June 8, 2022 have been fully considered but they are not persuasive.
Applicant argues that the additional elements are integrated into a practical application because they have been amended to recite “allocating resources for the performance of the portfolio of projects based on the performance prediction”.  Applicant explains that this technical feature improves a particular technology by allocating resources to optimize performance of projects.  Applicant therefore argues that reciting the allocation of resources physically transforms collected information to allocation of actual physical resources for performance.  Allocating resources, however, is not an improvement to technology, but is instead a determination of where to put resources—a mental process.  The specification only refers to reallocating funds and resources based on the prediction, without explaining how this would be a technical improvement in any way (¶ 71: “In summary, Portfolio Performance Prediction in accordance with the present principles assist portfolio owners to proactively reallocate funds and resources for reaching targets.”).  And, the examples provided by Applicant—allocating money, time, labor, or material—also do not indicate how allocating resources would constitute a technical improvement.  Rather, the claims merely take the performance prediction recited in the claims and use it to determine where to put resources, which is an abstract idea, as discussed further in the rejection under 35 U.S.C. 101 above.  Thus, claims 1–23 are not integrated into a practical application.
Claim Rejections Under 35 U.S.C. § 103
The rejections of claims 1–23 under 35 U.S.C. 103 have been withdrawn in light of Applicant’s amendments and arguments.  The following limitations of claim 1 are not taught by the previously cited prior art:
determining at least one cluster for the at least one project from the received information regarding at least the start date delays, duration increases and cost overruns for the at least one project of the portfolio of projects by grouping results of performance metrics that are based on a comparison of at least one historical plan with actual performance outcomes.
The prior art reference of record that is most closely related to the claim limitation recited above is Jihn et al., U.S. Patent App. No. 2016/0125306 (“Jihn”), which discloses clustering attributes to determine likelihood of attaining a final result.  Jihn, however, discusses clustering of attributes, but does not disclose specifically clustering start delays, duration increases, and cost overruns based on comparing historical and actual performances.  And, no reference could be found for determining clusters of this information in this way, nor would it necessarily have been obvious to combine such a reference with the existing references, or to combine so many references, to disclose the claimed limitations.  Independent claims 12 and 23 include substantially the same features as claim 1.  Accordingly, the prior rejections of claims 1–23 under 35 U.S.C. 103 have been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Song, U.S. Patent App. No. 2006/0044307, discloses identifying a project status based on monitoring budget, costs, and delays.
Virine, U.S. Patent App. No. 2007/0124186, discloses activity forecasts including optimistic, pessimistic, and most likely estimates.
Boulineau et al., U.S. Patent App. No. 2008/0313595, discloses supervised machine learning for modelling.
Xiao, U.S. Patent App. No. 2017/0147954, discloses predicting project delays and budget overages.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696